Citation Nr: 0739249	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (coronary artery disease), claimed as secondary 
to service-connected diabetes mellitus.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1967.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for diabetes mellitus, Type II, rated 20 percent, 
effective February 27, 2003, and denied service connection 
for arteriosclerotic heart disease (ASHD).  

The claim of service connection for ASHD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any action 
on his part is required.


FINDING OF FACT

The veteran's diabetes mellitus requires insulin, oral 
hypoglycemic agent, and a restricted diet; regulation of 
activities has not been required.  


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§  3.102, 4.3, 4.7, 4.119; Diagnostic Code 
(Code) 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating 
and readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  It is not alleged that 
notice in this matter was less than adequate. 

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2004.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.



B.	Factual Background

April 2001 to August 2002 VA treatment records document that 
the veteran was seen for diabetic, low fat, low calorie, low 
sodium, and weight reduction diet consultation.  In addition 
to his treatment with oral hypoglycemic agents, he was also 
instructed to exercise regularly.  He indicated initially 
that he was going to a health club 4-5 times weekly for 
exercise.  In August 2002, he indicated he was walking three 
miles, 4-5 times weekly.  

Private treatment records from the veteran's physician, Dr. 
G.B.S., document that he was placed on insulin therapy in 
December 2003; this was in addition to his continued use of 
oral hypoglycemic agents.

On May 2004 VA examination, it was noted that the veteran's 
diabetes had been maintained with oral hypoglycemic agents 
until one year prior when he was switched to insulin therapy.  
The veteran reported exercising three days a week on a 
treadmill, walking for 25 minutes at 2-3 miles per hour.

In his notice of disagreement (NOD) received May 2005, the 
veteran alleged his diabetes required him to use insulin and 
have a restricted diet, with regulation of physical activity.

A May 2005 statement from Dr. G.B.S. noted that the veteran's 
diabetes required insulin therapy in addition to oral 
hypoglycemic agents.  The physician also noted the veteran 
experienced symptoms of distal neuropathy, which had affected 
his ability to ambulate.

In his October 2005, VA Form 9, substantive appeal, the 
veteran indicated he was trying to control his diabetes with 
exercise and diet, as recommended by his VA physicians.




C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned staged ratings for diabetes mellitus; a 20 
percent rating has been assigned for the entire appeal 
period.  As findings have been consistent throughout, staged 
ratings are not indicated.  

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

Diabetes mellitus is rated under Code 7913, which provides 
for a 20 percent rating if the condition requires insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  The next higher rating, 40 percent, is warranted when 
insulin, a restricted diet, and (emphasis added) regulation 
of activities are required.  38 C.F.R. § 4.119, Code 7913.

It is well-established in the record that the veteran takes 
an oral hypoglycemic agent as well as insulin, and is to 
adhere to a restricted diet, to treat his diabetes mellitus.  
This meets the schedular criteria for a 20 percent rating 
under Code 7913.  The next higher (40 percent) rating 
requires an additional factor of regulation of activities.   
There is no evidence that at any time during the appeal 
period the veteran's activities required regulation due to 
his diabetes.  In fact, his medical records document that he 
has been advised to exercise regularly, and that he reports 
doing so.  His May 2005 NOD, alleging that his diabetes has 
resulted in the regulation of his physical activities, is 
contradicted by his October 2005 substantive appeal, in which 
he said he was trying to control his diabetes with exercise 
and diet, as recommended by his physicians.  Although the 
veteran's private physician noted in May 2005 that he had 
experienced difficulties ambulating due to distal neuropathy 
(caused by diabetes), this is distinct from the veteran being 
regulated from ambulating (i.e., advised not to do so).

The established findings correlate closely with the criteria 
for a 20 percent rating for diabetes mellitus.  The 
additional factor (regulation of activities) required for the 
next higher rating is not shown.  Consequently, a rating in 
excess of 20 percent is not warranted.  

The preponderance of the evidence is against this claim; 
hence, the reasonable doubt provisions cited above do not 
apply and the claim must be denied.


ORDER

A rating in excess of 20 percent for Type II diabetes 
mellitus is denied.


REMAND

Disability which is proximately due to, or the result of, a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that a claimant is also entitled to 
service connection on a secondary basis when it is shown that 
a service-connected disability aggravates a nonservice-
connected disability.  

The veteran seeks service connection for ASHD as secondary to 
his service-connected diabetes mellitus.  VA and private 
treatment records show diagnoses of ASHD, coronary artery 
disease, ischemic heart disease, congestive heart failure, 
and an acute inferior myocardial infarction.  The only 
medical opinion directly addressing the issue of secondary 
service connection was on May 2004 VA examination, when the 
examiner opined the veteran's heart condition was "less 
likely than not related" to his diabetes, as his heart 
problems pre-dated his onset of diabetes mellitus.  However, 
the examiner did not address whether any of the veteran's 
heart problems were aggravated by his diabetes mellitus.

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the record contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of disability, and indicates 
that the claimed disability or symptoms may be associated 
with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Given 
the circumstances described above, another VA examination is 
clearly indicated.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not notified of the 
criteria for establishing the effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO must send the veteran a letter 
providing him with notice regarding the 
rating of ASHD and the effective date of 
any award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should then arrange for the 
veteran to be examined by a cardiologist 
to determine whether any cardiac 
disability was caused or aggravated by his 
service-connected diabetes mellitus.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
Any indicated tests or studies should be 
completed.  The examiner should list each 
heart disability entity found on 
examination, and as to each diagnosis made 
indicate whether it was (a) caused or (b) 
aggravated by the veteran's diabetes 
mellitus.  The examiner must explain the 
rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


